IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,468-01


EX PARTE GREGORY LYNN EZELLE





HABEAS CORPUS APPLICATION
CAUSE NO. 3582W1 IN THE 69TH JUDICIAL DISTRICT COURT

FROM MOORE COUNTY 


 Per curiam


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to the offense of 
sexual assault, and was sentenced to imprisonment for fifteen years. 
	On April 5, 2007, the trial court signed an order requiring Applicant's trial counsel to submit
an affidavit responding to the allegations in Applicant's writ.  Because the habeas record does not
contain an affidavit from counsel, and because the trial court has not entered findings of fact and
conclusions of law, it appears that the habeas record has been forwarded to this Court prematurely.
We remand this application to Moore County to allow the trial judge to obtain affidavits and enter
findings of fact and conclusions of law.
	The District Clerk of Moore County is ordered to forward this application to this Court after
the judge of the 69th  Judicial District Court obtains the affidavit and enters findings of fact and
conclusions of law.
 IT IS SO ORDERED THIS THE 13th DAY OF JUNE, 2007.
DO NOT PUBLISH